Citation Nr: 1021948	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  10-09 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for the service-connected residuals of a ganglion cyst 
removal on the dorsum of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO confirmed 
and continued a previously assigned noncompensable rating for 
the service-connected residuals of a ganglion cyst removal on 
the dorsum of the left foot.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his service-connected residuals of a 
ganglion cyst removal are, and have been, severe enough to 
warrant a compensable rating.  The Veteran maintains that he 
has suffered from pain and nerve damage in the left foot ever 
since the in-service cyst removal, and that he has developed 
arthritis, poor circulation and toenail fungus as a result.  

The Veteran was afforded a VA examination in July 2008 to 
assess the severity of the service-connected left foot 
disability.  The examiner did not address any of the 
Veteran's contentions, except to state that the toe fungus 
was unrelated to the service-connected disability.  Moreover, 
there were no x-rays taken of the foot to determine if, in 
fact, the Veteran does have arthritis in the left foot, and 
if so, whether it is a residual of the in-service ganglion 
cyst removal.  The Veteran has complained of "nerve pain" 
and explained that the pain started in his toe and shot up 
his leg.  The Veteran indicated at his examination that he 
was taking prescription Neurontin, presumably for nerve pain, 
although this too, was not addressed by the examiner.  

The examiner did not have the claims folder and noted that 
there was no recurrence of the cyst since the surgery.  
However, at a VA examination in December 1962, it was noted 
that there was a recurrence the size of a walnut.  A January 
1965 VA examination also showed the presence of a ganglion 
cyst which was apparently connected to the tarsal joints.  In 
addition, the Veteran reported in December 1962 that he had 
cramping in his foot with soreness.  In 1964, at another VA 
examination, the Veteran reported that he still had to use 
padding around his foot so that the laces of his boot didn't 
rub his foot and make it sore.  

Also, the examiner noted that there were essentially no 
objective findings associated with the service-connected 
residuals of the ganglion cyst removal on the dorsum of the 
left foot, yet, by contrast, it was noted that the service-
connected disability had severe effects on nearly all of the 
Veteran's activities of daily living, including dressing, 
bathing, feeding and grooming.  Because of the 
inconsistencies within the examination report, and the 
Veteran's contentions which have yet to be addressed, another 
examination is necessary to address these matters.  

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Thus, because the Veteran was provided 
with an examination in July 2008, it is expected that any 
such examination will be adequate as to the purpose for which 
it was administered, which in this case was to determine the 
current nature, extent and severity of the service-connected 
residuals of the ganglion cyst removal on the dorsum of the 
left foot.  That was not accomplished with respect to the 
July 2008 VA examination.  

Since the claims file is being returned it should be updated 
to include any recent VA treatment records that are not of 
record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  With appropriate authorization from 
the Veteran, obtain and associate with the 
claims file, all private treatment 
records, and any VA records pertinent to 
the claim that have not been previously 
secured.

2.  After completion of #1 above, schedule 
the Veteran for VA orthopedic and 
neurologic examinations, preferably by an 
orthopedic physician, a podiatrist, and/or 
a neurologist in light of the nature of 
this claim, to determine (a) the current 
severity of the service-connected 
residuals of a ganglion cyst removal on 
the dorsum of the left foot, and (b), 
whether there are any additional 
disabilities of the lower extremities that 
are caused by, or aggravated by, the 
service-connected left foot ganglion cyst 
removal, including, but not limited to a 
nerve disorder.  

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should state whether the service-
connected status post ganglion cyst 
removal and residuals therefrom, including 
pain and functional impairment, represents 
a disability picture that is moderate, 
moderately severe or severe.  X-rays 
should be obtained to determine whether 
there is arthritis in the left foot that 
is associated with the service-connected 
disability.  

3.  Readjudicate the Veteran's claim on 
appeal.  If any action taken is adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



